Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/261,753 is presented for examination by the examiner.  Claims 4, 5, 7, 12, 13, and 18, and 19 have been cancelled.  Claims 21-27 are added.   Claims 1-3, 6, 8-11, 14-17, and 20-27 are pending. 


Response to Amendment

Drawings
	The previous objection is overcome by amendment.

Claim Objections
Previous claim objections have been rendered moot by claim amendments/cancellations.  Claim 20 is now objected to because it depends on canceled claim 19.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-11, 14-17, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 9 and 15, a machine learning model is defined twice so it is not clear if it is the same or distinct from the first recitation.



Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. Applicant’s argument alleges the primary prior art does not explicitly teach the message processed by two different execution engines.  Applicant’s allege the secondary prior art also does not explicitly teach this feature without supporting that position.  The cited portions of Dasgupta to teach multiple execution engines.  As such the rejection of the independent claims have been changed to 35 USC §103 rejection because the features taught by Dasgupta have been incorporated into claims 1, 9 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-3, 6, 8-11, 14-17 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over To (US 20200136890 A1) in view of Dasgupta (US 20170279838 A1).

Regarding claim 1, To teaches a method to facilitate anomaly detection at a system, comprising:
obtaining a first plurality of performance metric messages at a database system; (To, in Para. [0044], discloses collecting MCC data (i.e. performance metric messages) which is data that describes the performance)
extracting a first plurality of anomaly detection data from the first plurality of performance metric messages; (To, in Para. [0044-0045], discloses parsing (i.e. extracting) MCC data (i.e. performance metric messages) to produce parsed data (i.e. anomaly detection messages) which is either anomalous or not)
obtaining a second plurality of performance metric messages at a database system; (To, in Para. [0043-0044], data/messages can be collected at various nodes through the network)
extracting a second plurality of anomaly detection data from the second plurality of performance metric messages; (To, in Para. [0044-0045], all of the collected MCC data is parsed)
distributing the first plurality of anomaly detection data to a first execution engine (ADF 106; 0044-45);
determining, by the first execution engine, whether one or more data points in the first plurality of anomaly detection data is anomalous by applying a machine learning model to the first plurality of anomaly detection data (To, in Para. [0044-0045], discloses feeding the parsed data (i.e. anomaly detection messages) into the Anomaly Detection Function (ADF) (i.e. machine learning model) which comprises a machine learning model, and the flagging the data points (i.e. anomaly detection messages as anomalous or normal).
To does not explicitly teach (i) distributing the second plurality of anomaly detection data to a second execution engine and (ii) determining, by the second execution engine, whether one or more data points in the second plurality of anomaly detection data is anomalous by applying a machine learning model to the second plurality of anomaly detection data.  To does however teach the system can be implement in a node between the user equipment and an eNobeB as well as any point in the GSM network (0043).  While To does not explicitly teach there are multiple system 100’s in the network it at least possible because not all users would be using the same eNodeB. Regarding the claim, there are not conditions on the messages nor do they relate to each other.  The claim as written, collect a set of data and sends it to a first execution engine and collect other data that is sent to another execution engine.  In other words the data is subject to going through multiple engines.  Dasgupta teaches sending data to multiple anomaly detectors (0095) as a means to balance the load of machine learning when it can take advantage of the parallelization.    To’s system would accommodate such features because the nodes independent collect their own message for parsing.  This the data could be driven to multiple ADF instances.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

Regarding claim 2, the combined system of To and Dasgupta teaches wherein storing the first plurality of anomaly detection data and second plurality of anomaly detection data (To, in Para. [0044], discloses storing the parsed data in data storage 114).
Regarding claim 3, To teaches generating a first request to process the first plurality of anomaly detection data; transmitting the first requests to the first execution engin (To, in Para. [0044], discloses an operator initiating (i.e. requesting) data collection from all of the nodes (i.e. plurality of machine instances), which is then submitted to ADF (i.e. process anomaly detection messages)).  The combination of To and Dasgupta would perform the same steps on the second plurality of anomaly detection data.
As per claim 6, the combined system of To and Dasgupta teaches the first plurality of anomaly detection data and the second plurality of anomaly detection data are processed in parallel by the first execution engine and second execution engine [Dasgupta: 0095).
Regarding claim 8, generating an incident alert upon detection of anomalous usage within the anomaly detection messages. (To, in Para. [0047], discloses alerting operators of the detected anomaly).
As per claims 9-11, these claims recite a token device to perform the steps as recited by the method of claims 1-3, and has limitations that are similar to those of claims 1-3, thus is rejected with the same rationale applied against claims 1-3.
As per claim 14, it is rejected for the same reasons as claim 6.
As per claims 15-17, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the method of claims 1-3, and has limitations that are similar to those of claims 1-3, thus is rejected with the same rationale applied against claims 1-3.
As per claim 20, it is rejected for the same reasons as claim 6.
As per claim 21, the combined system of To and Dasgupta teaches a load balancer is configured to perform distribution of a plurality of sets of anomaly detection data (0095).
As per claims 22 and 26, the combined system of To and Dasgupta teaches storing the first plurality of anomaly detection data and the second plurality of anomaly detection data by a queueing system.  Dasgupta teaches the traffic flows are sent to instance of 504 until 506 can handle the computations itself (0098).  The nature of how the data is sent to available resources constitutes a queueing system.
As per claims 23 and 27, To teaches the first plurality of anomaly detection data and the second plurality of anomaly detection data comprising one or more of: request latency metrics or resource utilization percentage metrics (0034 and 0044).
As per claim 24, To teaches the first plurality of anomaly detection data and second plurality of anomaly detection data comprising metrics pertaining to requests received from a plurality of client devices (0034 and 0044), the client devices being associated with a plurality of tenants of a multi-tenant database system [To teaches the system if a cloud system hosting customers (users) of that network (0039).  To explicitly mentions auditing call logs in the database system of the network (0038)].
As per claim 25, To teaches the first plurality of anomaly detection data being associated with a first Point of Development (POD) of the database system and the second plurality of anomaly detection data being associated with a second POD of the database system [To teaches many facets to the anomalies, such as latency (0033), call records (0037) and resource usage (0039). BRI has been used to interpret this term as it not well defined in the specification and suggest it is similar to an instance machine.  To teaches multiple machines and categories of anomaly types.  All of the collected data is associated with the machine it originated from and the type of anomaly].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431